NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                    Submitted November 4, 2010
                                     Decided December 9, 2010

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1387

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Illinois.

        v.                                            No. 3:09‐cr‐30026‐DRH‐2

WILLIAM MADISON,                                      David R. Herndon,
     Defendant‐Appellant.                             Chief Judge.

                                             O R D E R

        While investigating Jack Curry for drug dealing, agents discovered that William Madison
sometimes worked as Curry’s courier in exchange for cash or crack cocaine. In June 2008 an
informant arranged to buy an ounce of crack from Curry, who said that Madison would make
the delivery. The informant and an undercover agent went to Curry’s residence, where Madison
got  into  their  car  and  exchanged  the  crack  for  currency.  Curry  later  struck  a  deal  with
prosecutors and testified at Madison’s trial that Madison had delivered crack for him several
times, including the controlled buy in June 2008.

       A jury found Madison guilty of conspiracy to distribute, and distributing, crack.  See 21
U.S.C. §§ 846, 841(a). He was sentenced to a total of 82 months’ imprisonment. Madison appeals,
but his appointed lawyer seeks to withdraw under Anders v. California, 386 U.S. 738 (1967),
 No. 10‐1387                                                                                      Page 2

because  she  has  concluded  that  the  appeal  is  frivolous.  Madison  did  not  respond  to  our
invitation to comment on counsel’s submission.  See CIR. R. 51(b). Because counsel’s supporting
brief is facially adequate, we review only the potential issues counsel identifies.  See United
States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

        Counsel first considers whether Madison could challenge the sufficiency of the evidence
supporting his conspiracy conviction. At trial Madison had moved for a judgment of acquittal,
see  FED.  R.  CRIM.  P.  29(a),  on  the  ground  that  the  evidence  established  only  a  buyer/seller
relationship with Curry, not a conspiracy. It would be frivolous to press that contention on
appeal, since as a practical matter Madison had proved the existence of a conspiracy through
his own conduct when he personally delivered the crack that the informant had ordered from
Curry.  Moreover,  Curry  testified  that  the  June  delivery  was  just  the  last  of  many  over  the
preceding year, and Curry’s credibility was a question for the jury.  See United States v. Fouse,
578 F.3d 643, 649‐50 (7th Cir. 2009) (concluding that testimony of single witness sufficed to
establish conspiracy); United States v. Payton, 328 F.3d 910 (7th Cir. 2003) (same).

         Counsel  next  discusses  whether  Madison  could  challenge  any  of  several  rulings  on
proposed  jury  instructions,  beginning  with  the  district  court’s  decision  to  include  pattern
language on aiding and abetting. See FED. CRIM. JURY INSTRUCTIONS OF THE SEVENTH CIR. 5.06,
at  78  (West  1999).  When  this  instruction  was  proposed  by  the  government,  Madison  had
conceded that it accurately states the law and was relevant to the charge that he distributed
crack to the informant and undercover agent in June 2008. But Curry had pleaded guilty to an
indictment  charging  that  he  “aided  and  abetted”  the  very  same  distribution,  and  since  the
details of Curry’s plea were disclosed at trial, defense counsel argued that the jury would be
confused if it was told that Madison also could be held accountable under the same theory of
accomplice liability. Our review would be deferential, e.g., United States v. DiSantis, 565 F.3d 354,
359 (7th Cir. 2009); United States v. Curry, 538 F.3d 718, 731 (7th Cir. 2008), and we agree with
appellate counsel that a challenge to this instruction would be frivolous. Two persons could aid
and abet each other in committing the same crime, see, e.g., United States v. Lewis, 593 F.3d 765
(8th Cir. 2010); United States v. Rodriguez‐Duran, 507 F.3d 749, 761 (1st Cir. 2007); United States
v.  Morales‐Cartagena,  987  F.2d  849,  853  (1st  Cir.  1993),  and  so  trial  counsel’s  concern  that
Madison’s jury might have been confused by the instruction is unfounded.

        The other rulings identified by appellate counsel concern three instructions proposed by
Madison but refused by the district court. Madison had wanted the court to inform the jury that
it  could  “find  the  testimony  of  one  witness  or  a  few  witnesses  more  persuasive  than  the
testimony of a larger number.” See FED. CRIM. JURY INSTRUCTIONS OF THE SEVENTH CIR. 1.09, at
10 (West 1999). This instruction is intended to convey that a jury should not favor the party with
the  most  witnesses,  though  we  have  questioned  the  usefulness  of  the  pattern  language  in
conveying that obvious proposition. United States v. Hill, 252 F.3d 919, 922 (7th Cir. 2001). The
 No. 10‐1387                                                                                      Page 3

commentary to this pattern instruction provides that it “should not be given when the defendant
does not call any witnesses,” id. cmt.. Madison did not testify or put on any witnesses, and so
a claim that the district court erred in refusing this instruction would be frivolous. Likewise a
claim  that  the  district  court  erred  in  refusing  Madison’s  request  for  a  “missing  witness”
instruction would be frivolous. Madison wanted this instruction because the government had
called only the undercover agent and not the informant who was present for the June 2008 drug
buy. But defense counsel knew the informant’s name and also the name of his lawyer, and yet
counsel  made  no  effort  to  locate  or  interview  the  informant.  Thus,  as  the  district  court
recognized, an  instruction telling the jury that it could draw an adverse inference from the
government’s  decision  not  to  call  the  informant  as  a  witness  would  have  been  improper.
See DiSantis, 565 F.3d at 364; United States v. Gant, 396 F.3d 906, 911 (7th Cir. 2005).

        Although  our  reasons  differ  from  those  of  appellate  counsel,  we  are  satisfied  that  it
would be frivolous to assert that the district court should have given a “lesser included offense”
instruction on simple possession of a controlled substance. Counsel reasons that Madison’s
proposed instruction on 21 U.S.C. § 844(a) was properly rejected because, as a matter of law,
possession of crack under that statute is not a lesser‐included offense of § 841(a)(1). See United
States v. Upton, 512 F.3d 394, 402 (7th Cir. 2008). Yet § 844(a) also defines a second crime of
simple  possession  of  a  controlled  substance,  and  that  crime—on  which  Madison  sought  a
defensive instruction—can be a lesser offense of § 841(a)(1), see id.; United States v. Hill, 196 F.3d
806, 808 (7th Cir. 1999); United States v. Lucien, 61 F.3d 366, 373‐74 (5th Cir. 1995); United States
v. Michael, 10 F.3d 838, 839 (D.C. Cir. 1993); but see United States v. Colon, 268 F.3d 367, 377 (6th
Cir. 2001) (holding that “simple possession is not a lesser‐included offense of distribution of a
controlled substance”).  Nevertheless, at trial Madison neither presented a defense nor elicited
evidence from the government’s witnesses from which a rational jury could have concluded that
he was guilty of simple possession but not guilty of distribution or possession with intent to
distribute. See United States v. Puckett, 405 F.3d 589, 600 (7th Cir. 2005); United States v. Hernandez,
330 F.3d 964, 972 (7th Cir. 2003); Hill, 196 F.3d at 807. There was thus no basis for the requested
instruction.

       Finally, counsel considers whether Madison could challenge the reasonableness of his
overall prison sentence. At sentencing Madison persuaded the district court to adopt his position
on drug quantity, which led to a guidelines imprisonment range of 70 to 87 months. The 82
months Madison received is within that range and thus is presumed reasonable. See Rita v.
United States, 551 U.S. 338, 347 (2007); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008).
Counsel has not identified any factor that would overcome that presumption, nor have we.

        Counselʹs motion to withdraw is GRANTED, and the appeal is DISMISSED.